Case 1:18-cr-00698-ALC Document 77

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
United States of America,

-against-

Jalyn Oliver,

 

Xx

ANDREW L. CARTER, JR., United States District Judge:

Filed 01/15/21 Page 1of1

spc
US MENT ELECTRONICALLY

FILED

DOCH: ___ ee
DATE FILED: (778-20 —

ORDER
18-CR-698 (ALC)

The Sentencing scheduled for January 22, 2021 is adjourned to April 30, 2021 at

10:00 a.m.
SO ORDERED.

Dated: New York, New York

a (Andree / a

 

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
